                     Case 2:19-cv-00780-JCM-VCF Document 53 Filed 01/25/21 Page 1 of 3



                1    Lisa A. McClane, NV Bar No. 10139
                     Daniel I. Aquino, NV Bar No. 12682
                2    JACKSON LEWIS P.C.
                     The Bank of America Plaza
                3    300 S. Fourth Street, Suite 900
                     Las Vegas, Nevada 89101
                4    Tel: (702) 921-2460
                     Fax: (702) 921-2461
                5    lisa.mcclane@jacksonlewis.com

                6    Attorneys for Defendant
                     Nevada Property 1, LLC dba The Cosmopolitan of Las Vegas
                7

                8                                UNITED STATES DISTRICT COURT

                9                                        DISTRICT OF NEVADA
              10     TONYA HALE,                                       Case No. 19-CV-00780-JCM-VCF
              11            Plaintiff,
                                                                       STIPULATION AND ORDER TO EXTEND
              12            vs.                                        DISPOSITIVE MOTION DEADLINE
              13     THE COSMOPOLITAN OF LAS VEGAS;
                     NV PROPERTY 1, LLC dba THE
              14     COSMOPOLITAN OF LAS VEGAS, a
                     Nevada Limited Liability Company;
              15     RICHARD SHERMAN, an individual,
              16            Defendants.
              17

              18             IT IS HEREBY STIPULATED by and between Tonya Hale (“Plaintiff”), and Nevada

              19     Property 1, LLC, doing business as The Cosmopolitan of Las Vegas (“TCOLV”) and (collectively
              20     referred to as the “Parties”), by and through their respective counsel of record, hereby stipulate to

              21     extend the deadline to file dispositive motions in this case, and agree as follows:

              22             1.      On November 15, 2019, this Court entered an Order granting the initial Stipulated

              23     Discovery Plan and Scheduling Order [ECF No. 31] and agreed to extend the initial deadlines on

              24     February 5, 2020 [ECF No. 35].

              25             2.      On April 2, 2020, this Court entered an Order granting the second request to extend

              26     the Discovery Plan and Scheduling Order [ECF No. 38], on June 24, 2020 this.

              27             3.      On June 24, 2020 this Court entered an Order granting the parties third request to

              28     extend the Discovery Plan and Scheduling Order [ECF No. 41] and on September 15, 2020 this
JACKSON LEWIS P.C.
    LAS VEGAS
                     Case 2:19-cv-00780-JCM-VCF Document 53 Filed 01/25/21 Page 2 of 3




                1    Court entered an Order granting the parties fourth request to extend the Discovery Plan and

                2    Scheduling Order [ECF No. 47].

                3            4.      On October 20, 2020, this Court entered an Order granting the parties fifth request

                4    to extend the Discovery Plan and Scheduling Order. [ECF No. 48]. Pursuant to the Court’s order

                5    the deadline to file dispositive deadline is December 23, 2020.

                6            5.      On December 21, 2020, this Court entered an Order granting the parties sixth request

                7    to extend the dispositive motion deadline. [ECF No. 51]. Pursuant to the Court’s order the deadline

                8    to file dispositive deadline is January 25, 2021.

                9            6.      Due to issues created by mandatory quarantine and closure of Defendant’s counsel’s

              10     office, staff member testing positive for Covid, and Defendants’ counsel is experiencing her own

              11     medical issues, the parties require an extension to file dispositive motion in this matter. For the

              12     above stated reasons, the parties request that the dispositive motion deadline be extended thirty (30)

              13     days from to January 25, 2021 to February 24, 2021.

              14             7.      Accordingly, the parties stipulate and agree to extend the dispositive motion

              15     deadline for thirty (30) days, up to and including February 24, 2021.

              16             8.      As set forth in ECF No. 51, upon the filing of a dispositive motion, the date for filing

              17     the joint pretrial order shall be suspended until 30 days after decision on the dispositive motions or

              18     until further order of the court.

              19     ///

              20     ///

              21     ///

              22     ///

              23     ///

              24     ///

              25     ///

              26     ///

              27     ///

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                            -2-
                      Case 2:19-cv-00780-JCM-VCF Document 53 Filed 01/25/21 Page 3 of 3




                1              9.       A trial date has not yet been set in this matter, and no other deadlines are affected

                2    by this stipulation.

                3              This stipulation and order is sought in good faith and not for the purpose of delay.

                4              Dated this 25th day of January, 2021.
                5    LAW OFFICES OF MICHAEL P. BALABAN                      JACKSON LEWIS P.C.
                6
                     /s/ Michael P. Balaban                                 /s/ Lisa A. McClane
                7    Michael P. Balaban, NV Bar No. 9370                    Lisa A. McClane, NV Bar No. 10139
                     10726 Del Rudini St.                                   Daniel I. Aquino, NV Bar No. 12682
                8    Las Vegas, NV 89141-4216                               Bank of America Plaza
                                                                            300 S. Fourth St., Ste. 900
                9    Attorney for Plaintiff Tonya Hale                      Las Vegas, Nevada 89101
              10                                                            Attorneys for Defendant Nevada Property 1
                                                                            LLC dba The Cosmopolitan of Las Vegas
              11

              12
                                                                       ORDER
              13

              14                                           January 25
                               IT IS SO ORDERED                                       , 2021.
              15

              16
                                                                        U.S. Magistrate Judge
              17

              18      4838-9831-3688, v. 1

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                              -3-
